Citation Nr: 1537770	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 December 1974.  His DD Form 214 indicates that he served in Thailand for 349 days.  His military occupational specialty (MOS) was Dental Specialist.  He died in November 2005.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 Rating Decision by the Department of Veterans' Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  

The Board has reviewed both the physical claims files as well as the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) files in order to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran died in November 2005 at the age of 54.

2.  The Appellant was married to the Veteran at the time of his death.

3.  The immediate cause of death was due to coronary occlusion, myocardial infarction (MI), due to or as a consequence of coronary artery disease (CAD).

4.  At the time of the Veteran's death, service connection was not in effect for any disability.

5.  There is no competent evidence of record suggesting that the Veteran's coronary occlusion, myocardial infarction or coronary artery disease were in any way related to service; no cardiovascular disabilities were shown in service or for a number of years afterward.  

6.  Exposure to herbicides in service is not presumed nor factually shown.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

The Appellant asserts that the Veteran's cause of death is related to his active military service, specifically alleging exposure to herbicides while he was stationed at the Nakhon Phanom Royal Thai Air Force Base (RTAFB).  

VA benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  See 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A "surviving spouse" is generally defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of the marriage to the date of the veteran's death and has not remarried.  See 38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2015).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically-related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.   In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

 Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) (table).  

Under the law, a veteran who was exposed to an herbicide agent (including Agent Orange) during active service and who contracted an enumerated disability to a degree of 10 percent or more at any time after service is entitled to service connection, even if there is no record of that disability during service.  See 38 U.S.C.A. § 1116  (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  The fact that a diagnosed condition is not on the list of enumerated disabilities for which that presumption of service connection applies does not preclude a veteran from establishing direct service connection with proof of actual or direct causation.  See Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

VA administers the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding service origin, the degree of disability, or any other element will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran was not service-connected for any disability at the time of his death.  Nor did he have a pending application for VA disability compensation.  The death certificate reflects that the Veteran died in November 2005.  The immediate cause of death was due to coronary occlusion, MI, due to or as a consequence of CAD.  No autopsy was performed.  

As noted above, certain diseases will be presumed to have resulted from herbicide exposure if the veteran was exposed to herbicides.  See 38 C.F.R. §§  3.307(a), 3.309(e) (2015).  The medical evidence shows that the Veteran died partly as a consequence of  myocardial infarction.  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction) is one of the chronic diseases listed in 38 C.F.R. § 3.309(e).  

Pertinent Evidence

The Veteran's service personnel records (SPRs) include an Air Force Form 910 showing that from October 1973 to July 1974 he served as a Dental Specialist at the U.S. Air Force Hospital located at Nakhon Phanom RTAFB.  Service treatment records (STRs) show that the Veteran was treated at the Nakhon Phanom RTAFB Hospital from January 1974 to November 1974.  He was not treated at any point during service for a cardiovascular disorder or symptoms.  His heart was evaluated as normal during his May 1974 separation examination, and he answered "no" in May 1974 to the question of whether he currently had, or had ever had, heart trouble.  

A marriage license from Jefferson County, Golden, Colorado, shows that the Veteran and the Appellant were married in February 1980.

Treatment records received from the University of Colorado dated from November 2004 to February 2005 included diagnoses of coronary artery disease,  ischemic cardiomyopathy and congestive heart failure, ischemic cardiomyopathy, status-post coronary artery bypass graft (CABG), left bundle branch block (BBB).  Said records indicate that in 1980 the Veteran underwent a CABG, which is the first post-service evidence of a heart disorder.

Treatment records from Neil F. Sullivan, M.D., received in April 2013, include a March 1995 referral to Richard J. Flanagan, M.D., with an impression of a triple CABG at age 29.  A November 1997 assessment by Dr. Sullivan showed "a long history of coronary artery disease, doing amazingly well." Physical examination by Simon F. Shakar, M.D., of the University of Colorado Hospital in April 2005 assessed ischemic cardiomyopathy and left BBB.  In October 2005, Brian D. Lowes, M.D., of that same facility assessed ischemic cardiomyopathy and carotid artery disease.  

In her Notice of Disagreement (NOD) received in June 2013, the Appellant noted that the Veteran served 349 days in Thailand, and concluded that the Veteran could have been exposed to herbicides though mist carried by wind or rain and ingestion of contaminated food and water.

In a February 2014 memorandum, the Veterans Service Center (VSC) Manager made a formal finding concerning the Veteran's presence in Vietnam and/or Thailand for Agent Orange exposure.  She concluded that further attempts to confirm that the Veteran was exposed to Agent Orange were futile, based upon:  (1) the Veteran's SPRs showing that he served in Thailand (Nakhon Phanom) during the Vietnam Era, but his MOS of Dental Specialist did not allow concession of exposure to herbicides; (2) the Veteran did not meet the outlined standards for herbicide exposure in Thailand as enumerated in VA's Adjudication and Procedure Manual M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q); and (3) in February 2014 a Joint Services Research and Records Center (JSRRC) coordinator reviewed all of the Veteran's records and determined there was no record of exposure to herbicides.  

In her VA Form 9 received in March 2014, the Appellant stated that even though the Veteran's MOS did not place him near the perimeter of the base, that did not mean he was not exposed to herbicides.  She also stated that contaminated mist was airborne on the base where the Veteran was housed for over 1 year.  

Analysis

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  See "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea," VA C & P Service Bulletin 3 (May 2010).  A primary source for this information was the declassified Vietnam Era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report:  Base Defense in Thailand 1968-1972."  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. VA  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.  Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."   

The May 2010 bulletin identifies several Royal Thai Air Force bases in Thailand, including Nakhon Phanom, where the Veteran's service records indicate he was stationed.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(q).

The Veteran's personnel records indicate that he worked as a Dental Specialist (Hospital) while stationed at Nakhon Phanom Royal Thai Air Force Base.  Performance reports indicate he received patients, assisted the Dental Officer, recorded treatments, maintained instruments and equipment, exposed and processed dental X-rays, performed general housekeeping duties, made appointments, and directed patient flow.  There is no indication that the job required him to serve near the air base perimeter or that he was otherwise involved in patrolling the perimeter.  The Board acknowledges that the Veteran's wife also indicated that he did not serve near the base perimeter.  Clearly, the Veteran was not a security policeman, security patrol dog handler, or a member of a security police squadron during the course of his daily work duties.  Therefore, herbicide exposure cannot be conceded on the basis of the Veteran's assignment to Nakhon Phanom RTAFB.  

Moreover, the Board notes that the Veteran himself made no statements to the VA before his death alleging exposure to herbicide in Thailand, to include working on the base perimeter.  The Board further finds that the Veteran's service records do not support that he worked on the perimeter of the base where herbicide was sprayed.  As such, the Board finds there is no credible evidence that the Veteran was exposed to herbicide while stationed in Thailand.  In sum, the competent and credible evidence preponderates against finding that the Veteran was exposed to a tactical herbicide agent while serving in Thailand.  

The Board acknowledges the lay statements of the Appellant that the Veteran was exposed to herbicides while in Thailand through airborne mist and by ingesting contaminated food and water.  Although lay persons are competent to provide opinions on some issues, this particular question falls outside the realm of common knowledge of a lay person.  The Appellant married the Veteran in 1980 and therefore would have no direct knowledge of herbicide exposure.  She does not claim the Veteran ever related such exposures had occurred.  Any statement by her as to claimed exposure through air or food is purely speculative and not based upon contemporaneous knowledge.  Therefore, her statements are not enough to factually establish herbicide exposure.  

The Board also finds that the evidence does not support that the Veteran served within the land borders of Vietnam, as a review of his service records does not show he was stationed in Vietnam and there is otherwise no evidence of record that he set foot in Vietnam.  While the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, such are not conclusive proof of service in Vietnam for purposes of presumptive herbicide exposure.  See Exec. Order No. 11231 (July 8, 1965) (establishing award of the Vietnam Service Medal "to members of the armed forces who serve[d] in Vietnam or contiguous waters or air space").

For these reasons, the most probative evidence of record shows that a disability of service origin did not cause or contribute substantially or materially to the Veteran's death.  As explained, the Veteran's death certificate listed his immediate cause of death as due to coronary occlusion, myocardial infarction, due to or as a consequence of coronary artery disease.  The STRs are silent as to a heart disability, and the first instance of such was a number of years subsequent to the Veteran's discharge from service in 1974.  

While ischemic heart disease is one of the listed chronic diseases presumed to have resulted from herbicide exposure, and the Veteran was diagnosed with ishemic cardiomyopathy as early as November 2004, the Board finds that the evidence weighs against a finding that the Veteran was exposed to herbicides during service, to include on a presumptive basis.  As there is no evidence that a disability incurred in or aggravated by military service caused or contributed substantially or materially to the Veteran's death, entitlement to service connection for the cause of the Veteran's death must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 53.  

VA's Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that proper VCAA notice for dependency and indemnity (DIC) claims must also include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Appellant in February 2013 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  VA informed her of the evidence necessary to substantiate claim in accordance with Hupp, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Appellant prior to the transfer and certification of her case to the Board and the notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Here service treatment records were obtained, as well as service personnel records, VA treatment records, and private treatment records.  

A VA examination and/or medical opinion were not provided in this case.  However, as discussed above, the evidence does not include any competent evidence suggesting the diseases which caused the Veteran's death either began during or were otherwise caused by his service.  Because there is no persuasive evidence of herbicide exposure during service, there is no factual predicate of an in-service event that a medical opinion could be based on. 

Since VA has satisfied its duties to notify and assist, any additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


